Citation Nr: 1532996	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  15-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.

(The issue of entitlement to a separate compensable rating for neurological symptoms secondary to a service-connected back disability, to include entitlement to a rating in excess of 10 percent for paresthesia of the right lateral fifth toe, is addressed in a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to September 1982.

This matter is on appeal from a June 2009 rating decision by the Department of Veterans Affairs Medical Center (VAMC) in Oklahoma City, Oklahoma.     

The Veteran testified before a Veterans Law Judge in June 2011.  In July 2014, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted that hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  He was informed that he had 30 days from the date of the letter to respond, and if he did not respond within that time period, the Board would proceed accordingly.  As no response was received, the Board will proceed in adjudicating the merits of the appeal.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Based on a review of the record, further development is necessary before this claim may be adjudicated.  Specifically, in April 2009, the Veteran submitted a claim for annual clothing allowance related to a brace he wears due to a service-connected back disability.  

Under 38 C.F.R. § 3.810(a), an annual clothing allowance is payable if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  Additionally, an annual clothing allowance is authorized when medications prescribed by a physician to treat a service-connected skin disorder cause irreparable damage to a veteran's outer garments.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1)(ii).

In this case, the Veteran's claim was denied by the VAMC in June 2009, as he did not wear a "prosthetic device or use a prosthetic device or orthopedic appliance which tends to wear out clothing."  However, the Veteran has stated that he did not understand what the requirements were for entitlement to a clothing allowance.  In the Board's view, it is clear that the Veteran did not understand the evidence he was expected to produce to support this claim.  Moreover, there is no indication that he has ever been informed by the VAMC as to what evidence is required.  Therefore, in order to prevent any prejudice to the Veteran, he should be informed as to what evidence is required to support his claim. 

Moreover, when issuing the June 2009 decision, the VAMC specifically referred to records generated by the VA Prosthetic Treatment Center in Oklahoma City, Oklahoma.  There is a reasonable possibility that not all of these treatment notes are of record, and an effort should be made to acquire all outstanding records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  Finally, if not already completed, a VA examiner's opinion is required as to whether the Veteran's back brace has caused undue wear to his clothing.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to the evidence required to establish entitlement to a clothing allowance in accordance with 38 C.F.R. § 3.810(a). 

2.  Obtain all treatment records from the VA Prosthetic Treatment Center in Oklahoma City, Oklahoma, that are not already of record.  

If the Veteran has any additional private treatment, or statements in support of his claim, he should be afforded an appropriate opportunity to submit them. 

3.  Following completion of the above, return the claims file to the VA examiner who examined the Veteran in March 2013.  The examiner should review all new evidence of record, and provide an addendum to his previous opinion as to whether it is at least as likely as not (50 percent or greater probability)that the Veteran's back brace tends to wear or tear his clothing.  

The requested addendum opinion should be accompanied by thorough reasons and bases for the opinions rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or if the examiner who examined the Veteran in March 2013 is no longer available.

4.  After the above action, and any other development deemed necessary, is completed, the claim should be readjudicated.  If the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to a clothing allowance, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

